Title: Constitutional Convention. Remarks on the Abolition of the States, [19 June 1787]
From: Hamilton, Alexander
To: 



[Philadelphia, June 19, 1787]

Col. Hamilton coincided with the proposition as it stood in the Report. He had not been understood yesterday. By an abolition of the States, he meant that no boundary could be drawn between the National & State Legislatures; that the former must therefore have indefinite authority. If it were limited at all, the rivalship of the States would gradually subvert it. Even as Corporations the extent of some of them as Va. Massts. &c. would be formidable. As States, he thought they ought to be abolished. But he admitted the necessity of leaving in them, subordinate jurisdictions The examples of Persia & the Roman Empire, cited by (Mr. Wilson) were he thought in favor of his doctrine: the great powers delegated to the Satraps & proconsuls, having frequently produced revolts, and schemes of independence.
